Citation Nr: 0010378	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1963 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Huntington Regional 
Office (RO).


REMAND

The record shows that by August 1972 rating decision, the RO 
granted service connection for schizophrenia and assigned it 
a 70 percent rating.  A 100 percent schedular disability 
rating for schizophrenia has been in effect since October 
1980.  Service connection is not in effect for any other 
disability.  

In September 1998, the veteran filed an application for a 
specially adapted automobile and/or adaptive equipment for an 
automobile.  Under applicable criteria, a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment will be made where a veteran, 
who had active military, naval or air service, exhibits one 
of the following as the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service:  (i) loss or permanent loss of use of one or 
both feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.308(a), (b).  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips is sufficient to show entitlement.  38 U.S.C.A. § 
3901 (West 1991); 38 C.F.R. § 3.808(b) (1999).  

By September 1998 rating decision, the RO denied the 
veteran's claim for a specially adapted automobile and/or 
adaptive equipment for an automobile on the basis that there 
was no evidence of record to show that he had loss or "loss 
of use" of an extremity due to service-connected disability.  
The veteran duly appealed that RO determination.  In support 
of his appeal, the veteran submitted private medical records 
showing that he had a right above-the-knee amputation in 
August 1998.  He argued that his amputation was in part 
required because of elephantiasis, a condition which he felt 
he had incurred as a result of flea bites in Vietnam.

By December 1998 rating decision, the RO denied service 
connection for elephantiasis of the legs on the basis that it 
had not been shown in service and had not been shown by 
competent medical evidence to be related to the veteran's 
military service.  He did not file a Notice of Disagreement 
with the RO decision; however, in April 1999 written 
argument, his representative argued that the issue of service 
connection for elephantiasis was inextricably intertwined 
with the issue currently on appeal.  Thus, he requested that 
the matter of entitlement to an automobile and/or specially 
adaptive equipment be held in abeyance pending the veteran's 
opportunity to appeal the December 1998 denial of service 
connection for elephantiasis of the legs.

On close review of the file, the Board finds that the 
representative's April 1999 written arguments are sufficient 
to constitute a timely Notice of Disagreement with the 
December 1998 denial of service connection for elephantiasis 
of the legs.  38 C.F.R. §§ 20.201, 20.302 (1999).  Therefore, 
it is now necessary for the RO to issue a Statement of the 
Case addressing this matter.  Pursuant to precedent of the 
U.S. Court of Appeals for Veterans Claims, a remand for this 
action is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

As the veteran's claim of service connection for 
elephantiasis affects his lower extremities, and his 
entitlement to an automobile and/or specially adaptive 
equipment is predicated on a demonstration of the loss or 
loss of use of one or both lower extremities, the Board finds 
that these issues are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the issue of 
entitlement to a specially adapted automobile and/or adaptive 
equipment for an automobile must be held in abeyance pending 
completion of the action set forth below.  


To ensure full compliance with due process requirements, the 
case is REMANDED for the following:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
elephantiasis of the legs.  The Statement 
of the Case should include all relevant 
law and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which to file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  This service-connection 
issue should be returned to the Board for 
further consideration, only if an appeal 
is properly perfected.

After the veteran or his representative submits a substantive 
appeal on the issue of service connection for elephantiasis, 
or following the expiration of the appeal period if he elects 
not to submit a substantive appeal on that issue, the case 
should be returned to the Board for further consideration.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 


- 2 -




- 1 -


